UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2465


SHIVA MALLA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 18, 2019                                          Decided: July 26, 2019


Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Dilli Raj Bhatta, BHATTA LAW & ASSOCIATES, New York, New York, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Nancy E. Friedman, Senior Litigation
Counsel, Kevin J. Conway, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shiva Malla, a native and citizen of Nepal, petitions for review of an order of the

Board of Immigration Appeals (Board) dismissing his appeal from the immigration judge’s

denial of Malla’s requests for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT).

       On appeal, Malla challenges the agency’s determination that he failed to establish

changed circumstances to excuse the untimely filing of his asylum application. See 8

U.S.C. § 1158(a)(2)(B), (D) (2012). We lack jurisdiction to review this determination

pursuant to 8 U.S.C. § 1158(a)(3) (2012), and find that Malla has failed to raise a colorable

question of law or constitutional claim that would fall under the exception set forth in 8

U.S.C. § 1252(a)(2)(D) (2012). See Mulyani v. Holder, 771 F.3d 190, 196-97 (4th Cir.

2014); Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009). Given this jurisdictional

bar, we cannot review the underlying merits of Malla’s asylum claims. Accordingly, we

dismiss this portion of the petition for review.

       Concerning Malla’s challenges to the denial of withholding of removal and

protection under the CAT, we have thoroughly reviewed the record, including the transcript

of Malla’s merits hearings and all supporting evidence. We conclude that the record

evidence does not compel a ruling contrary to any of the agency’s factual findings, see 8

U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision,

see Gomis, 571 F.3d at 359; Dankam v. Gonzales, 495 F.3d 113, 124 (4th Cir. 2007).

Accordingly, we deny this portion of the petition for review for the reasons stated by the

Board. In re Malla, (B.I.A. Nov. 16, 2018).

                                              2
      We therefore dismiss in part and deny in part the petition for review. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                       PETITION DISMISSED IN PART,
                                                                   DENIED IN PART




                                            3